DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2019/0292789 to Mallick.
Regarding Claims 1 and 5
	Mallick teaches a roofing underlayment, comprising a first non-woven, a waterproof film, an asphalt layer and a second non-woven arranged in order from top to bottom, wherein the waterproof film is applied to the inner side of the first nonwoven and the asphalt is sandwiched between the waterproof film and the inner side of the second nonwoven fabric in a direct contact therewith (Mallick, abstract, paragraphs [0022] and [0027], figure 1). 
Mallick teaches that the asphalt layer may be of various thicknesses based on consideration of cost, application, or desired features, but does not specifically teach a thickness of 1 mil (Id., paragraph [0024]). It should be noted that the thickness of the asphalt layer is a result effective variable.  As thickness of the asphalt layer increases, the material exhibits increased cost and weight at the expense of decreased water resistance and/or adhesion (Id., paragraph [0020], [0024]).  Absent unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the thickness in the asphalt layer in order to provide a conventional underlayment composite having sufficiently optimized cost, weight, water protection and adhesion.
Regarding Claim 5
Regarding claim 5 the claim is dependent from claim 1, which recites that the fourth layer is a non-woven or woven fabric.  Claims in dependent form shall be construed to include all the limitations of the claim incorporated by reference into the dependent claim.  MPEP 608.01(i).  The claims are interpreted as "when" the second fabric layer is a woven fabric, "then" the woven fabric comprises the limitations set forth in claim 5. Since a woven fabric is not required to meet the limitations of the claim, the prior art combination appears to render obvious the claimed invention.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallick as applied to claims 1 and 5 above, in view of US Pub No. 2019/0344543 to Seth.
Regarding Claims 2 and 3
	Mallick teaches that the waterproof film may be an adhesive composite film (Id., paragraph [0027]). Mallick does not appear to teach any basis weight for the nonwoven fabrics or the specific types of non-woven which may be used. Therefore, it would have been necessary and obvious for one of ordinary skill in the art at the time the invention was made to look to the prior art for exemplary non-wovens used in roofing underlayment applications. Seth provides this conventional teaching, showing a multi-layered roofing underlayment comprising a first non-woven fabric, a waterproof film, an adhesive layer and a second nonwoven fabric arranged from top to bottom of the composite (Seth, abstract, paragraph [0049], [0054]). Seth teaches that the nonwovens may be 10-50 gsm and may comprise spunbonded, metlblown, needled or spunlace nonwoven fabric (Id., paragraphs [0040], [0026]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite underlayment of Mallick, and to use the specific nonwoven fabric materials, as taught by Seth, motivated by the desire to form a conventional composite .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallick as applied to claims 1 and 5 above, in view of US Pub No. 2015/0197884 to Zhou.
Regarding Claim 4
Mallick does not appear to teach an exact composition. However Zhou teaches a multilayer composite roofing underlayment (Zhou, abstract, paragraph [0002]). Zhou teaches that the underlayment comprises an asphalt binder (Id., paragraph [0014]). Zhou teaches that the resulting composite underlayment is advantageously resistant to water and moisture due to the asphaltic nature of the sheet (Id., paragraph [0018]). Zhou teaches that the asphalt layer comprises 100 parts by weight asphalt, 0.5 to 40 parts by weight expandable graphite, 0.5 to 40 parts by weight of polymeric modifier such as SBS, 0.5 to 40 parts by weight of flame retardant, 0.5 to 40 parts by weight of tackifier resin and 0 to 100 parts by weight of filler which is equivalent to approximately 27-99% asphalt, 0-50% filler and 0-28% of each of the additional components, overlapping the claimed ranges (Id., paragraphs [0070]-[0075] and tables 1 and 2). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the composite underlayment of Mallick and to include as the asphalt layer the asphalt composition of Zhou, motivated by the desire to form a conventional underlayment having improved water and moisture resistance.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallick as applied to claims 1 and 5 above, in view of US Pub No. 2004/0148887 to Di Pede.
Regarding Claims 6-7
	Mallick combination does not appear to teach an anti-slip film applied on the outer side of the bottom fabric. However, Di Pede teaches a multilevel roofing underlayment comprising an elastomeric EVA film applied on the bottom of the underlayment structure (Di Pede, abstract, paragraphs [0058], [0059] and [0061]). Di Pede teaches that the film provides a high coefficient of friction between the underlayment and the deck surface to which it is applied, preventing accidents and rendering the underlayment secure until the application of roofing nails or staples (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the multilayer underlayment of Mallick and to further apply an anti-slip film to the bottom surface of the underlayment as taught by Di Pede, motivated by the desire to form a conventional underlayment which is secure and prevents accidents from slippage. 
Regarding the limitations of “extruded casting film” or “rolled coating” these limitations are product-by-process limitations. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted .
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT TATESURE/Primary Examiner, Art Unit 1786